DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 21 objected to because of the following informalities:  at lines 3 and 4-6, respectively, [[a]] housing of the filter unit; the housing of the filter unit for consistency.  See the limitation “the housing of the filter unit” recited in subsequent claims 22-25, and 27.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “an electric contact element” in claims 1 and 21.
Because this claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the limitation is interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  

(2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 17, 18, 20, 21, 24, 25, 27, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 14 and 21, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations, i.e., “accessible from outside,” following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In addition to whether the recitation (i.e., to be accessible from outside) is a limitation, the term “outside” is a relative term which renders the claim indefinite. The phrase “to be accessible from outside” raises the following question:  “outside in reference to what structural element?”
The term "bottom" in claims 17, 18, 20, 24, 25, and 27 is a relative term which renders the claim indefinite. The term "bottom" is not defined by the claim, the claims do not provide a standard for ascertaining the requisite comparison for the relative term "bottom," and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 1 does not define another term (such as “top”) in which to compare the relative term “bottom” included with the limitations “a bottom of the housing” and “a bottom of the housing of the filter unit.”  For examination on the merits, the phrases are interpreted as follows:  “
The phrase “oriented vertically” in claim 29 is a relative term which renders the claim indefinite. The phrase “oriented vertically” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The claim language “wherein the suction slot is oriented vertically” raises the following question:  “oriented vertically to what structural element [emphasis added]?”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14, 15, 17-22, 24, 25, 26, 27, 28, 30, 32, and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hertfelder (DE 4207022).
For claims 14 and 21, Hertfelder teaches a filter unit (1, 12, 13; Figs. 1, 2; pars [0027], [0028]) and an extractor hood (Figs. 1, 2), comprising an extractor hood housing (horizontal and vertical lines containing structure in Figs. 1, 2) having a suction slot (opening above 7 in Fig. 1 and above 8 and 9 in Fig. 2); and said filter unit releasably arranged in the suction slot and including a housing (integrated with said extractor hood housing in Figs. 1, 2), an electric contact element arranged on a wall of the housing such as to be accessible from outside (24; Figs. 2, 3; par [0031]), an ionization unit (13 in Fig. 2; par [0028]) accommodated in the housing, and a separation unit mounted in the housing downstream of the ionization unit in a direction of flow (12 in Fig. 2; par [0028]).
For claims 15 and 22, Hertfelder further discloses wherein the housing has a top wall, a bottom wall and at least three side walls (horizontal and vertical structure containing structure in Figs. 1, 2), with one of the side walls being at least partially formed by a protective grille (Fig. 1).
For claims 17 and 24, as interpreted, Hertfelder further discloses wherein the separation unit of the filter unit includes an alternate arrangement of collection electrodes and counter electrodes, with the collection electrodes and counter electrodes representing plates which extend parallel to 
For claims 18 and 25, as interpreted, Hertfelder further discloses wherein the separation unit of the filter unit includes an alternate arrangement of collection electrodes and counter electrodes, with the collection electrodes and counter electrodes representing plates which extend perpendicular to 
For claims 19 and 26, Hertfelder further discloses wherein the collection electrodes are configured to form a comb profile and the counter electrodes are configured to form a comb profile, with the comb profile of the collection electrodes and the comb profile of the counter electrodes interlocking (11, 10; Fig. 2; par [0028]).
For claims 20 and 27, as interpreted, Hertfelder further discloses wherein the ionization unit of the filter unit includes an ionization element which extends parallel to 
For claim 28, Hertfelder further discloses wherein the suction slot extends over at least a part of a periphery of the extractor hood housing (Figs. 1, 2).
For claim 30, Hertfelder further discloses a further said filter unit (i.e. a second filter unit that is a duplicate of said filter unit), wherein the filter unit and the further filter unit are arranged adjacent to one another in the suction slot (8, 9; Fig. 2; par [0028]).
For claim 32, Hertfelder discloses further a screen fastened to the filter unit or the extractor hood at least in a region of an outwardly facing side of the filter unit (4; Fig. 1; par [0027]).
For claim 33, Hertfelder discloses further wherein the screen is formed by a screen grille or by curved air guidance elements (4; Fig. 1; par [0027]).
Claims 14, 16, 18, 21, 23, 25, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krichtafovitch (US 2010/0089240).
For claims 14 and 21, Krichtafovitch teaches a filter unit (102; Figs. 1-3; pars [0065]-[0067]) and an extractor hood (101, 301; Figs. 1-3; pars [0065]-[0067]), comprising an extractor hood housing (304; Fig. 3; par [0067]) having a suction slot (above 105 and 302 in Figs. 1-3); and said filter unit releasably arranged in the suction slot (Fig. 2) and including a housing (Figs. 1, 2), an electric contact element arranged on a wall of the housing such as to be accessible from outside (104, 615; Figs. 1, 2, 6; pars [0065], [0067]), an ionization unit (102, 306; Figs. 1-3; pars [0065]-[0067]) accommodated in the housing, and a separation unit mounted in the housing downstream of the ionization unit in a direction of flow (102, 305; Figs. 1-3; [0065]-[0067]).
For claims 16 and 23, Krichtafovitch teaches wherein the housing of the filter unit is configured to have a drainage channel (Fig. 5; par [0072]).
For claims 18 and 25, as interpreted, Krichtafovitch teaches further teaches wherein the separation unit of the filter unit includes an alternate arrangement of collection electrodes and counter electrodes, with the collection electrodes and counter electrodes representing plates which extend perpendicular to .
Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaylord (US 3785124).
For claim 21, as interpreted, Gaylord teaches an extractor hood (55; Figs. 1, 2) comprising an extractor hood housing (Figs. 1, 2) having a suction slot (area above 9 in 
For claim 23, Gaylord teaches further wherein the housing of the filter unit is configured to have a drainage channel (66; Fig. 2); col. 3, ll. 55-67).
Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
 Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Gaylord.
For claim 31, the teaching of Gaylord are set forth above and further teach an impact pate defining the suction slot downwardly (24; Fig. 2; col. 2, ll. 30-47).  Gaylord does not explicitly state said filter unit being fasten to the impact plate. “Said filter unit being fasten to the impact plate” is considered location (i.e., rearrangement) of parts. Rearrangement of parts is a matter of design choice MPEP § 2144.04(VI)(C). Therefore it is considered an obvious design choice available to one of ordinary skill in the art to arrange said filter unit being fasten to the impact plate to utilize fewer parts and material with a reasonable expectation of success.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   For example, US 2010/0163012 teaches an extractor hood; JP 58030353 teaches a range hood with an electrostatic precipitator (ESP); US 5669963 teaches a filter unit with the structural limitations recited in claim 14.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI TURNER whose telephone number is (571) 272-1203. The examiner can normally be reached Monday - Friday, 10:00 am - 2:00 pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/SONJI TURNER/Examiner, Art Unit 1776                                                                                                                                                                                                        December 9, 2021